DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/30/2021 has been entered.  Claims 1-20 are pending in the application.  The amendment to the claims filed on 03/30/202 does not comply with the requirements of 37 CFR 1.121(c) because in claim 1, the phrases “said barrel cam comprising a cam profile” and “said cam profile of barrel cam” are underlined indicating the phrases are new/newly added.  However, these phrases were in the prior claims. Also, an amended specification is not found in the application.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

  
Specification
The disclosure is objected to because of the following informalities: Since the claims list an anvil, barrel cam, cam follower, and spring anvil assembly comprising a spring; this indicates the anvil is separate member/element from the barrel cam.  However, the specification recites “spring anvil assembly 17 (including a spring 14 and anvil 8, and, in an embodiment, a cam such as a barrel cam 20) [0030]…the spring anvil assembly 17 may comprise, in an embodiment, a cam or a barrel cam 20 that engages with a cam follower 12 to energize the spring 10 of the spring anvil assembly 17… anvil 8 may comprise cam or barrel cam 20” [0031]. Moreover, the drawings do not show any structural difference between anvil 8 and barrel cam 20.  Given that the specification refers to the anvil 8 as being barrel cam 20 then Examiner is interpreting the anvil to be the barrel cam 20.  Also the specification recites “anvil assembly 27” (line 1, [0033]) which presumably is a typographical error since there is not an anvil assembly 27 in the drawings or mentioned anywhere else in applicants application/specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-7, 9, and 12-20, is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Fallandy (US 5794325 A) or, in the alternative, under 35 U.S.C. 103 as obvious over Fallandy (US 5794325 A) in view of Finney (US 4082151 A) and further in view of Georgiou (US 6135212 A).
Regarding claims 1, Fallandy discloses an impacting apparatus (figs. 1-2), the apparatus comprising a power source (65), a control circuit (25/63), a motor (70), a striker (83/90), a spring anvil assembly (97 and/or 120), said spring anvil assembly comprising a spring (97 and/or 120), 
an anvil, said anvil comprising a barrel cam (80), said anvil/barrel cam comprising a cam profile (81), and 
a cam follower (73), said cam follower capable of engaging said cam profile (81) of said barrel cam to energize said spring anvil assembly (97 and/or 120) and thereafter allowing said energized spring anvil assembly to accelerate toward said striker, wherein after potential energy is increased in said spring anvil assembly by engagement of said cam follower with said barrel cam, potential energy from said spring anvil assembly thereafter decreases while accelerating the spring anvil assembly to impact said 
Regarding claims 12, 18, and 20, Fallandy discloses an impacting apparatus (figs. 1-2), the apparatus comprising a power source (65), a control circuit (25/63), a motor (70), a spring anvil assembly (97 and/or 120), said spring anvil assembly comprising a spring (97 and/or 120), and 
an anvil, said anvil comprising a barrel cam (80), said anvil/barrel cam (80) comprising a cam profile (81), and 
a striker (83/90), an impact target (work surface or wire), and 
a cam follower (73) capable of engaging said cam profile (81) of said barrel cam to energize said spring anvil assembly (97 and/or 120) and thereafter cease applying such a force on said spring anvil assembly, wherein when said cam follower engages said spring anvil assembly, potential energy is stored in said spring, and when said cam follower thereafter ceases applying a force on said spring anvil assembly said spring releases its potential energy and accelerates said spring anvil assembly to impact the striker, and wherein said striker contacts said impact target to deliver the impact energy from said spring anvil assembly to said impact target and wherein said spring anvil assembly is biased to a position where it can be so engaged by said cam follower by one of the 
In the alternative, Regarding claims 1, 12, 18, and 20, if it can be argued that Fallandy does not disclose that the cam follower capable of engaging said cam profile of said barrel cam to energize a spring anvil assembly and thereafter allowing said energized spring anvil assembly to accelerate toward said striker, wherein after potential energy is increased in said spring anvil assembly by engagement of said cam follower with said barrel cam, potential energy from said spring anvil assembly thereafter decreases while accelerating the spring anvil assembly to impact said striker and the cam follower energize said spring anvil assembly and thereafter cease applying such a force on said spring anvil assembly, wherein when said cam follower engages said spring anvil assembly, potential energy is stored in said spring, and when said cam follower thereafter ceases applying a force on said spring anvil assembly said spring releases its potential energy and accelerates said spring anvil assembly to impact the striker, and wherein said striker contacts said impact target to deliver the impact energy from said spring anvil assembly to said impact target and wherein said spring anvil assembly is biased to a 
Finney discloses an impacting apparatus (fig. 1), the apparatus comprising a motor (13), an anvil/barrel cam (27), said barrel comprising a cam profile (39), a striker (tool or 59), and a cam follower (45), said cam follower capable of engaging said cam profile (81) of said barrel cam to energize a spring anvil assembly (51/57) and thereafter allowing said energized spring anvil assembly to accelerate toward said striker, wherein after potential energy is increased in said spring anvil assembly by engagement of said cam follower with said barrel cam, potential energy from said spring anvil assembly thereafter decreases while accelerating the spring anvil assembly to impact said striker (col. 2, lines 40-67, col. 3, lines 1-21, figs. 1-4) and the cam follower energizes said spring anvil assembly and thereafter cease applying such a force on said spring anvil assembly, wherein when said cam follower engages said spring anvil assembly, potential energy is stored in said spring, and when said cam follower thereafter ceases applying a force on said spring anvil assembly said spring releases its potential energy and accelerates said spring anvil assembly to impact the striker, and wherein said striker contacts said impact target to deliver the impact energy from said spring anvil assembly 
Georgiou also teaches a cam follower (10) that energizes a spring anvil assembly (13) and thereafter cease applying such a force on said spring anvil assembly, wherein when said cam follower engages said spring anvil assembly, potential energy is stored in said spring, and when said cam follower thereafter ceases applying a force on said spring anvil assembly said spring releases its potential energy and accelerates said spring anvil assembly (2) to impact a striker (5/6), and wherein said striker contacts said impact target to deliver the impact energy from said spring anvil assembly to said impact target and wherein said spring anvil assembly is biased to a position where it can be so engaged by said cam follower by one of the impact target and the weight of the apparatus (col. 5, lines 11-67, col. 6, lines 1-20, claim 1 figs. 1-5).
Given the teachings and suggestion of Fallandy to have an anvil/cam with cam profile and a cam follower, it would have been obvious before the In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).
Regarding claims 2-3, 5-7, 9, 13-17, 19  Fallandy discloses said spring (97 and/or 120) comprises one of a mechanical spring, a titanium spring, a carbon fiber spring, a steel spring, an elastomer and a gas spring, said apparatus further comprising a pusher plate (100/91) against which said spring anvil assembly is disposed for at least a portion of the operating cycle when said cam follower engages said barrel cam, said apparatus comprising a bumper (97/94/95) for absorbing the impact of one of said spring anvil assembly and said striker during an operational cycle of the apparatus, said apparatus further comprising a return mechanism (70) for returning the striker to an initial position after impacting an object, said apparatus further comprising a return mechanism (70) for biasing said spring anvil assembly to a position where said spring anvil assembly is in a position to be energized; in which the striker is biased away from the spring anvil assembly by the elastic element (97), wherein said spring comprises one of a steel, titanium, elastomer, gas spring or carbon fiber spring, 
said apparatus further comprising a power adjustment mechanism (70 or trigger) that adjusts the force of impact of the spring anvil assembly, said power adjustment mechanism comprising one of an adjustment to the position of the pusher plate and an adjustment to the amount of compression of the spring, wherein said spring anvil assembly acts on the pusher plate during a portion of the operational cycle of the apparatus to compress the spring of the spring anvil assembly (col. 6, lines 25-67 through col. 9, line 30, figs. 1-14). Fallandy also discloses a similar cam barrel member (300, figs. 15-23).
Georgiou also teaches a power adjustment mechanism (40/screw) that adjusts the force of impact of the spring anvil assembly, said power adjustment mechanism comprising one of an adjustment to the position of the pusher plate and an adjustment to the amount of compression of the spring, wherein said spring anvil assembly acts on the pusher plate during a portion of the operational cycle of the apparatus to compress the spring of the spring anvil assembly (col. 5, lines 11-67, col. 6, lines 1-20, claim 1 figs. 1-5).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fallandy (US 5794325 A) in view of Finney (US 4082151 A) and further in view of Georgiou (US 6135212 A) and further in view of Bartoszek (US 20150165604 A1).
Regarding claim 4, Fallandy fails to disclose a control circuit further comprises at least one sensor, wherein said at least one sensor may determine at least one of the position of said anvil and the position of said striker.
Bartoszek teaches an impact tool (100) having a control circuit ([0034-0038, 0040], fig. 2) further comprises at least one sensor (146), wherein said at least one sensor may determine at least one of the position of an anvil (122) and the position of a striker (112, [0031-0033]) 
Given the teachings and suggestion of Fallandy to have a control mechanism, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the anvil adjustment mechanism to include at least one sensor, wherein said at least one sensor may In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).

Claims 8-11 and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fallandy (US 5794325 A) in view of Finney (US 4082151 A) and further in view of Georgiou (US 6135212 A) and further in view of Keller et al. (US 20130048460 A1).
Regarding claims 8-11 and 17, Fallandy fails to disclose said spring has a force of at least 30 pounds for one portion of the operational cycle, wherein cam profile of the barrel cam is configured such that during the portion of the operational cycle in which the spring is being compressed, the torque required to operate the cam varies no more than 50% for at least 70% of the cam rotation in which the gas spring is being energized, wherein the mass of said spring anvil assembly is less than 15% of the mass of the apparatus.
Also, In the alternative, if it can be argued that Fallandy fails to disclose a power adjustment mechanism that adjusts the force of impact of the spring anvil assembly, said power adjustment mechanism comprising one of an adjustment to the position of the pusher plate and an adjustment to the amount of compression of the spring of the spring anvil assembly, thereby adjusting the force of impact by the apparatus-
Keller et al. teaches a power adjustment mechanism (11) that adjusts the force of impact of a spring anvil assembly (12/15/17), said power adjustment mechanism comprising one of an adjustment to the position of a pusher plate (25) and an adjustment to the amount of compression of the spring of the spring anvil assembly, thereby adjusting the force of impact by the apparatus ([0021-002], figs. 1-4). 
Given the teachings and suggestion of Fallandy to have an cam profile of the barrel cam is configured for a specific torque, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the anvil adjustment mechanism to include a power adjustment mechanism that adjusts the force of impact of the spring anvil assembly, said power adjustment mechanism comprising one of an adjustment to the position of the pusher plate and an adjustment to the amount of compression of the spring of the spring anvil assembly, thereby adjusting the force of impact by the apparatus for having different impacts for different required jobs as taught by Keller et al. in which the spring has a force of at least 30 pounds for one portion of the operational cycle, wherein said barrel cam comprises a cam profile, and wherein said cam profile is configured such that during the portion of the operational cycle in which the spring is being compressed, the torque required to operate the cam varies no more than 50% for at least 70% of the cam rotation in which the gas spring is being energized, wherein the mass of said spring anvil assembly is less than 15% of the mass of the apparatus for having different impacts for different required jobs and since it has been held adjustability, where needed, is not a patentable advance, and if an art-recognized need for adjustment the prior art would have been obvious.  In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).

Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the amended to the specification and features thereof referred to in claims and clarity of amendment for claim 1) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The amendment appears incomplete and the claims have underlines for prior text already in the claims resulting in confusion.  Also, attorney argues a “barrel cam” rotates by definition.  Examiner contends the “barrel cam” has been confusing with multiple different referrals to the anvil and barrel.  Moreover, the claims do not recite that the barrel cam rotates and therefore the prior art can be barrel type cams that do or do not rotate.  Also, Finney teaches a similar impacting apparatus (fig. 1) in which an anvil/barrel cam (27) that rotates, said barrel comprising a cam profile (39) and a follower does move linear/axially due the cam barrel rotation. Given the teachings and suggestion of Fallandy to have an similar anvil/cam that rotates with cam profile and a cam follower, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the anvil/cam to rotate with a cam follower and to have the cam follower capable of engaging said cam profile of said barrel cam to energize a spring anvil assembly for having different powered impacts for different power of required jobs and/or to maximize spring force as taught by Finney.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references cited, form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731